ORDER

PER CURIAM.
Troy Fenton (“Defendant”) appeals the judgment entered by the Circuit Court of St. Charles County following a jury determination of guilt on charges of first degree robbery, assault of a law enforcement officer, and two counts of armed criminal action. Defendant contends the trial court erred in denying his Motion for Judgment of Acquittal with respect to the charge of assault of a law enforcement officer because there was insufficient evidence that Defendant attempted to kill or knowingly caused or attempted to cause serious physical injury to a law enforcement officer as required by Section 565.081.1 RSMo (2002).
Having reviewed the briefs of the parties and the record on appeal, we conclude *858that sufficient evidence exists from which a reasonable juror could find the Defendant guilty beyond a reasonable doubt. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).